DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.	In view of applicants amendment filed 03/31/2022, the application is still pending. Applicant’s arguments with respect to claims 1, 10, and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Therefore a FINAL REJECTION is being administered in view of Jongwook Lee (US Publication 2017/0192717) and Anthony Gricknik et al. (US Publication 2010/0050025).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  performing the preprocessing, the details of the preprocessing performed and whether the same preprocessing immediately precedes by notifying the system of the result. (Figure 14; Paragraph [0091] of instant application)
Claims 1-9 and 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the notification unit (element 114 and 144 of Paragraph [0091 and 0094] of the instant application; Figure 10 and 12). This element notifies the preprocessing module of the determination result. Without the notification unit, the preprocessing determination apparatus cannot make the determination to preprocess input data.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jongwook Lee (US Publication 2017/0192717), hereafter Lee in view of Anthony Gricknik et al. (US Publication 2010/0050025), hereafter Gricknik.
Regarding claims 1, 10, and 11 Lee discloses a preprocessing determination apparatus (data management apparatus 110) for performing determination for preprocessing of input data (sensor data) received from a device (Sensor 120) and to be input into a processing module (applications 130), the processing module being configured to generate, based on at least one piece of the input data, output data (request information) different from the at least one piece of input data, the processing module being associated with first metadata indicating an input data condition of data (via desired data) to be input to the processing module, the at least one piece of input data being associated with second metadata indicating an attribute (via characteristic information) of the at least one piece of input data, the preprocessing determination apparatus comprising: 
a first obtaining unit (processor) configured to obtain the first metadata (request information); (Paragraph [0019])
a second obtaining unit (buffer) configured to obtain the second metadata (characteristic information); (Paragraph [0018])
and a determination unit configured to perform the determination as to whether the preprocessing of the at least one piece of input data is to be performed by a preprocessing module (via predetermined application), based on the first metadata and the second metadata, by determining whether the attribute of the at least one piece of input data indicated by the second metadata (characteristic information; Paragraph [0010]) satisfies the input data condition indicated by the first metadata. (Paragraph [0073 and 0079])
Lee does not explicitly disclose “request information” is metadata that satisfies the input data condition.
Grichnik discloses metadata (via sensor model information) that satisfies the input data condition (via satisfy certain criteria based on an engine application). (Paragraph [0091]; Figure 6)
Grichnik and Lee are from analogous art involving networks using virtual sensors.
 It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include the use of the criteria based decision of Grichnik’s system with request information of Lee. The motivation behind such a combination would have been to select virtual sensor to be used in the system based on processing criteria. (Paragraph [0130] of Grichnik)

Claim2 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses wherein the at least one piece of input data (raw sensor data) is output to the processing module (130) by the preprocessing module (predetermined application), the at least one piece of input data and the second metadata are separately obtained, and the second metadata is obtained by the second obtaining unit from the device (sensor 120). (Paragraph [0071, 0072, 0075]; Figure 4 and 7 of Lee)

Claim 3 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses wherein the at least one piece of input data is associated with the second metadata using an identification (based on sensor data identified). (Paragraph [0018, 0075, 0080, and 0093] of Lee)

Claim 4 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses further comprising: a storage (memory 1130) configured to store a past determination result (via allocated buffer in 1130; execution time history of the application) obtained by the determination unit, wherein the determination unit performs the determination as to whether the preprocessing of the at least one piece of input data is to be performed by the preprocessing module based on the first metadata, the second metadata, and the past determination result. (Paragraph [0104 and 0106] of Lee)

Claim 5 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses wherein the preprocessing (via predetermined application) is performed on the at least one piece of input data to cause the at least one piece of input data to satisfy the condition (via desired data)  indicated by the first metadata. (Paragraph [0071 and 0077] of Lee)

Claim 6 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses wherein the at least one piece of input data is output to the processing module (applications 130) by the preprocessing module (via predetermined application), the device comprises a sensor, and the at least one piece of input data comprises sensing data generated by the sensor. (Paragraph [0077]; Figure 1, 2, and 7 of Lee)

Claim 7 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses wherein the processing module (applications 130) generates the output data based on a plurality of pieces of the input data (sensor data). (Paragraph [0077] of Lee)

Claim 8 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses wherein the at least one piece of input data is output to the processing module (applications 130) by the preprocessing module (via predetermined application), and the processing module switches the device (via application determining a sensor from which to receive the data) that outputs the at least one piece of input data. (Paragraph [0071] of Lee)

Claim 9 is rejected for the reasons set forth hereinabove for claim 1, and further the modified Lee discloses wherein the at least one piece of input data (via sensor data) is output to the processing module by the preprocessing module (via predetermined application), and the processing module and the device that outputs the at least one piece of input data form a virtual sensor (virtual sensor). (Figure 7; Paragraph [0045 and 0077] of Lee)

Claim 12 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses further comprising: a storage configured to store a past determination result (execution time history of the application) obtained by the determination unit, wherein the determination unit performs the determination as to whether the preprocessing of the at least one piece of input data is to be performed by the preprocessing module based on the first metadata, the second metadata, and the past determination result. (Paragraph [0012 and 0094] of Lee)

Claim 13 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses wherein the preprocessing is performed on the at least one piece of input data to cause the at least one piece of input data to satisfy the condition indicated by the first metadata. (Paragraph [0077] of Lee)

Claim 14 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses wherein the at least one piece of input data is output to the processing module by the preprocessing module, the device comprises a sensor, and the at least one piece of input data comprises sensing data generated by the sensor. (Paragraph [0077]; Figure 1, Figure 2, and Figure 7 of Lee)

Claim 15 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses wherein the processing module generates the output data based on a plurality of pieces of the input data. (Paragraph [0077] of Lee)

Claim 16 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses wherein the processing module switches the device that outputs the input data to the processing module to another device (via application determining a sensor from which to receive the data). (Paragraph [0071] of Lee)

Claim 17 is rejected for the reasons set forth hereinabove for claim 2, and further the modified Lee discloses wherein the processing module and the device that outputs the at least one piece of input data form a virtual sensor (virtual sensor). (Figure 7; Paragraph [0045 and 0077] of Lee) 

Claim 18 is rejected for the reasons set forth hereinabove for claim 3, and further the modified Lee discloses further comprising: a storage configured to store a past determination result obtained by the determination unit, wherein the determination unit performs the determination as to whether the preprocessing of the at least one piece of input data is to be performed by the preprocessing module based on the first metadata, the second metadata, and the past determination result. (Paragraph [0012 and 0094] of Lee)

Claim 19 is rejected for the reasons set forth hereinabove for claim 3, and further the modified Lee discloses wherein the preprocessing is performed on the at least one piece of input data to cause the at least one piece of input data to satisfy the condition indicated by the first metadata (request information). (Paragraph [0077] of Lee)

Claim 20 is rejected for the reasons set forth hereinabove for claim 3, and further the modified Lee discloses wherein the device comprises a sensor (sensor 120), and the at least one piece of input data comprises sensing data generated by the sensor (characteristic information; Paragraph [0010]). (Paragraph [0077]; Figure 1, Figure 2, and Figure 7 of Lee)

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prashanth Giri (US Publication 2016/0267756), Michael Nolan et al. (US Publication  2017/0187597), and Noel Stephens (US Publication 2018/0232250) for virtual sensor networks.

5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 07/20/2022Examiner, Art Unit 2181              

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181